Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/21 has been entered.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record anticipated or renders obvious a method for performing a field operation of a field, the method including the steps of: selecting, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generating an equivalent thermal conductivity for the advection candidate region; and performing, based at least 
Regarding claim 8, none of the prior art of record anticipated or renders obvious a system for performing a field operation of a field, comprising: an exploration and production (E&P) computer system, comprising: a computer processor; memory storing instructions executed by the computer processor, wherein the instructions comprise functionality to: select, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generate an equivalent thermal conductivity for the advection candidate region; and perform, based at least on the equivalent thermal conductivity, a basin modeling of the field to generate a modeling result representative of one or more thermal conductivity properties with respect to the field; and control one or more operations of one or more components present in the field based on the modeling result, in combination with the rest of the claim limitation as claimed and defined by the Applicant.
Regarding claim 15, none of the prior art of record anticipated or renders obvious a non-transitory computer readable medium storing instructions that are configured to cause a computer processor to: select, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857